NO. 07-07-0453-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL A

                                 JANUARY 31, 2008
                          ______________________________

                            LARRY SCROGGS, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

              FROM THE 69TH DISTRICT COURT OF MOORE COUNTY;

                     NO. 3989; HONORABLE RON ENNS, JUDGE
                        _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                            ON ABATEMENT AND REMAND


       Following a plea of not guilty, appellant, Larry Scroggs, was convicted by a jury of

aggravated kidnapping and two counts of burglary of a habitation. Punishment was

assessed at ten years community supervision. Appellant timely filed a notice of appeal

challenging his conviction.1 The clerk’s record filed on December 3, 2007 contains the Trial




       1
         Appellant’s notice of appeal was due on October 31, 2007. However, it was not
actually filed until November 5, 2007. Because counsel for appellant has provided this
Court with an uncontroverted affidavit certifying his compliance with applicable rules, we
find appellant’s notice is timely. See Tex. R. App. P. 9.2(b)(1), (2).
Court’s Certification of Defendant’s Right of Appeal. The form, however, is not signed by

appellant as required by Texas Rule of Appellate Procedure 25.2(d).2


      Consequently, we abate this appeal and remand the cause to the trial court for

further proceedings. On remand, the trial court shall utilize whatever means necessary to

secure a Certification of Defendant’s Right of Appeal in compliance with Texas Rule of

Appellate Procedure 25.2(d). Once properly executed, the certification shall be included

in a supplemental clerk’s record and filed with this Court on or before February 28, 2008.


      It is so ordered.




                                                       Per Curiam




Do not publish.




      2
         Texas Rule of Appellate Procedure 25.2(d) was amended, effective September
1, 2007, to require that a defendant sign the certification and receive a copy.

                                            2